Citation Nr: 0023492	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  97-22 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypertensive and arteriosclerotic heart disease, with 
unstable angina and a history of old myocardial infarction, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the mandible, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel
INTRODUCTION

The appellant served on active duty from May 1943 to January 
1958.

This appeal arises from a March 1996, Department of Veterans 
Affairs (VARO), San Juan, Puerto Rico rating decision, which 
denied the appellant entitlement to an increased rating for 
service-connected arteriosclerotic heart disease with 
hypertension, angina, and a history of myocardial infarction, 
evaluated as 30 percent disabling; and granted entitlement to 
an increased rating for residuals of a mandible fracture, 
from 0 to 10 percent disabling.  


FINDINGS OF FACT

1.  The appellant's hypertensive and arteriosclerotic heart 
disease with unstable angina and a history of old myocardial 
infarction is manifested by no more than moderate symptoms 
and a 6.2 MET workload capacity, without congestive heart 
failure, left ventricular dysfunction, or diastolic blood 
pressure readings predominantly of 120 or more.

2.  The appellant's residuals of a right mandible fracture 
are manifested by inter-incisal temporomandibular joint 
motion of 0 to 40 millimeters, with occasional pain on motion 
that interferes with masticatory function. 


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
hypertensive and arteriosclerotic heart disease with unstable 
angina and a history of old myocardial infarction have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.104 Diagnostic Codes 7005, 7101 (1999); 
38 C.F.R. § 4.104 Diagnostic Codes 7005, 7101 (1997). 

2.  The criteria for a of 20 percent for residuals of a 
fracture of the mandible have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.25, 4.40, 4.45, 
4.150 Diagnostic Codes 9904, 9905 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant 
has satisfied his statutory burden of submitting evidence 
which is sufficient to justify a belief that his claim is 
"well-grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim has been adequately developed for appellate 
review purposes by the RO, and that the Board may therefore 
proceed to disposition of the matter. 

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1999) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

1.  Entitlement to an increased rating for service-connected 
hypertensive and arteriosclerotic heart disease, with 
unstable angina and a history of old myocardial infarction, 
currently evaluated as 30 percent disabling.

The Board will first review the appellant's pertinent history 
regarding his claim.

The appellant was granted entitlement to service connection 
for essential hypertension, evaluated as 0 percent disabling, 
in a November 1976 rating decision.  He was subsequently 
granted an increased rating from 0 to 10 percent in a 
November 1982 rating decision, and from 10 to 30 percent in a 
February 1985 rating decision.  

A VA examination for diseases of the heart was conducted in 
February 1996.  The appellant reported that he had been 
hypertensive since his Army days, but that he went untreated 
most of the time.  He claimed that he started to present 
angina pectoris in 1956, but only occasionally.  As time went 
on, he claimed that the angina became more frequent, and 
graded stress tests performed in 1986 and 1989 showed non-
conclusive results.  The appellant complained that he was 
somewhat symptomatic with chest pains and reported that he 
had been using Oretics, Lopressor, Isordil, and Cardizem, as 
well as sublingual Nitroglycerin, for chest pains.  His blood 
pressure readings were 200/85, 185/85, and 170/90.  The 
examiner observed no JVDs (jugular venous distentions) and 
normal carotids.  The appellant's heart had normal sinus 
rhythm without murmurs.  There was no abdominal bruit, and 
his extremities had no edema and good arterial pulses.  Final 
diagnoses included hypertensive arteriosclerotic heart 
disease; old myocardial infarction; and anginal syndrome 
under treatment. 

VARO denied the appellant entitlement to an increased rating 
for his arteriosclerotic heart disease with hypertension and 
angina, with old myocardial infarction, in a March 1996 
rating decision.

VA treatment records, dated from February 1996 to June 1997, 
reported that the appellant was followed for his arterial 
hypertension and arteriosclerotic heart disease.  He received 
medication refills in March 1996.  He was again seen for 
medication refills in April 1997.  He denied specific 
complaints, and was described as stable.  A June 1997 entry 
reported that he complained of mild angina episodes 1 to 2 
times per week that were relieved with 1 to 2 
nitroglycerines.  He denied any acute complaints.  Blood 
pressure was 160/80.  He had no edema, but examination was 
positive for varicosities.  The examiner assessed that the 
appellant was stable with no acute problems identified.  He 
was to continue the same medications and was encouraged to 
quit smoking.  

At his October 1997 hearing on appeal, the appellant 
testified regarding his arteriosclerotic heart disease with 
hypertension.  He claimed that the "biggest" problem he had 
was that lately he had been feeling more chest pains.  He 
reported that it could happen several times per day, but most 
often at night.  He indicated that during his attacks of 
chest pain, he had difficulty breathing.  He indicated that 
this happened 4 to 5 times in a week, but that it depended.  
He reported that he took an average of 60 pills per week, and 
that his heart condition had worsened over the last 5 or 6 
years.  

A VA examination was conducted in November 1997.  The 
appellant reported a history of myocardial infarction in the 
mid 1980's with a repeat episode approximately 2 years later.  
He claimed that ever since, he had been using a diuretic plus 
Lopressor, Nitroglycerin, Isordil, Diltiazem, and aspirin.  
He complained of angina and dyspnea on effort 2 to 3 times 
per week, sometimes 2 to 3 times per day.  He reported that 
these episodes sometimes occurred at rest.  He also 
complained of occasional palpitations at rest.  The examiner 
observed that he was well-developed and well-nourished.  
There was no jugular venous distention.  His lungs were clear 
and his heart had normal sinus rhythm, without murmurs or 
gallops.  His heart size was normal according to 
electrocardiogram.  His blood pressure was 160/90 and 165/95.  
There was no evidence of cardiac arrhythmia.  There were no 
murmurs or thrills.  There was no evidence of congestive 
heart failure.  The diagnoses included arterial hypertension 
under therapy, and arteriosclerotic heart disease with a 
history of an old myocardial infarction in the 1980's not 
documented.  

A VA heart examination was also conducted in May 1999.  The 
appellant complained of chest pain at rest or with mild 
efforts, that was relieved with rest and NTG sublingual, 
associated with cold diaphoresis which radiated to his jaw.  
He was on treatment with NTG sublingual p.r.n., Metoprolol 50 
mg. b.i.d., Isordil 10 mg. 2 tabs t.i.d., Cardizem 180 mg. 
b.i.d., and hydrochlorothizide 50 mg. daily.  Blood pressure 
was 180/90 and 185/100.  There were no JVDs.  The appellant's 
chest was symmetric to expansion, and his lungs were clear to 
auscultation.  His heart had regular rhythm with no extra 
sounds.  PMI was palpated inside the midclavicular line.  He 
had no hair in the distal two thirds of both lower 
extremities, with pitting edema grade II/IV and adequate 
pedal pulses.  EKG reported with sinus bradycardia, but was 
otherwise normal.  Chest x-ray revealed a normal heart in 
size, with left ventricular configuration.  An elongated 
aorta was present.  Pulmonary vasculature was adequate, and 
his lungs were well expanded.  The impression was of no acute 
cardiopulmonary abnormality.  Diagnoses included hypertensive 
and arteriosclerotic heart disease, old myocardial 
infarction, and unstable angina.  

A pharmacologic stress myocardial perfusion study was 
performed with a spect gamma camera after the injection of 
3.2 mCi 201-TL approximately one minute before the appellant 
reached his peak exercise level, plus reinjection of 1.0 mCi 
of the same radioactive material 3 hours later.  The stress 
was stopped due to exhaustion and dizziness, with no chest 
pains reported by the appellant.  The appellant's blood 
pressure remained stable, and the seriated EKG's showed S-T 
wave changes suggesting the possibility of ischemia.  Early 
static view on the sagittal, coronal and transverse 
projections demonstrated a good initial uptake of the tracer 
throughout the left ventricle with no focal defects 
identified, nor areas of diminished radiotracer 
concentration.  Delayed views performed three hours later did 
not reveal any redistribution effects.  The impression was of 
a normal study, with no evidence of Persantine-induced 
reversible perfusion changes to suggest the presence of 
myocardial ischemia for the heart rate obtained.  

A stress myocardial perfusion study was also performed with 
continuous cardiac monitoring.  The appellant exercised in a 
Bruce protocol for a total time of 4:23, and achieved a 
maximum heart rate of 100 beats per minute, which was 69% of 
predicted maximum heart rate for his age.  The METS achieved 
were 6.2 METS.  The target heart rate was not achieved.  The 
appellant was using beta blockers.  He experienced near 
fainting sensation during the exercise, for which it had to 
be terminated.  No chest pain was reported.  There was a 
hypertensive blood pressure response to exercise, with a 
maximum blood pressure of 220/100.  Serial EKG showed S-T 
wave depression of 1-2 mm in II, III, AVF, V4-V6.  The 
impression was positive for exercise induced ischemia.  

Initially, the Board notes that the pertinent regulations 
governing evaluations for cardiovascular disorders were 
amended, effective January 12, 1998.  The United States Court 
of Veterans Claims (hereinafter Court) has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  

Prior to certifying the case to the Board, VARO readjudicated 
the appellant's claim with consideration of the amended 
rating criteria for cardiovascular disorders.  See 
Supplemental Statement of the Case dated in February 2000.  
Based on all of the above-cited evidence, including the most 
recent VA examination, the hearing officer concluded that an 
increased rating above 30 percent under the amended criteria 
was not in order.

Under the criteria in effect prior to the regulatory changes 
in question, a 30 percent evaluation for arteriosclerotic 
heart disease was warranted following a typical coronary 
occlusion or thrombosis or with a history of substantiated 
anginal attack, ordinary manual labor feasible.  A 60 percent 
evaluation was warranted, following typical history of acute 
coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, more than light 
manual labor not feasible.  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1997).

Under the criteria currently in effect, a 30 percent 
evaluation is warranted if a work load of 5 METs, but not 
greater than 7 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or if there is evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or x-ray.  A 60 percent evaluation is warranted, if there is 
more than one episode of acute congestive heart failure in 
the past year; if a workload of greater than 3 METs, but not 
greater than 5 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or if there is left ventricular 
dysfunction with an ejection fraction of 30 percent to 50 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1999).

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used. 
38 C.F.R. § 4.104, Note 2 (Effective on January 12, 1998).

Examination of the appellant has revealed a disability that 
is no more than moderate in its effect upon his ability to 
function.  Although the appellant has complained of chest 
pain with difficulty breathing, the results of various 
examinations do not show that that his complaints in this 
respect would render more than light manual labor infeasible.

The most recent VA examination revealed that a 6.2 MET 
workload capacity resulted in fatigue and dizziness without 
complaints of chest pain.  The appellant has not recently had 
an episode of congestive heart failure, and there is no 
evidence of left ventricular dysfunction.  A higher 
evaluation, therefore, is not warranted under either the new 
or old criteria.

The Board has considered the possibility of a higher rating 
under the criteria applicable to hypertension.  However, 
under the criteria in effect prior to the changes in 
regulations pertaining to evaluations for cardiovascular 
disorders, a 20 percent evaluation contemplated a diastolic 
pressure of 110 or more with definite symptoms.  A 40 percent 
evaluation contemplated a diastolic pressure of 120 or more 
and moderately severe symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).  Under the criteria currently in 
effect, a 20 percent evaluation contemplates a diastolic 
pressure that is predominantly 110 or a systolic pressure 
that is predominantly 200 or more.  A 40 percent evaluation 
contemplates a diastolic pressure of 120 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999).

Examination of the appellant has revealed blood pressure 
readings probably insufficient to warrant even a 20 percent 
evaluation, and certainly not sufficient to warrant a higher 
evaluation.  For instance, a November 1997 examination 
revealed blood pressure readings of 160/90 and 165/95, and in 
May 1999 blood pressure readings were 180/90 and 185/100.  
Although examination in May 1999 also revealed a maximum 
blood pressure of 220/100, it was induced in response to 
exercise during stress testing.  The appellant's predominant 
systolic pressure appears to be something less than 200.  
However, in either event the appellant's diastolic pressure 
does not approach 110, let 120, as is necessary for a higher 
evaluation under both the old and the new criteria.  A higher 
evaluation for the appellant's disability, therefore, is 
unwarranted.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under the above-
cited regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).

2.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the mandible, currently evaluated 
as 10 percent disabling.

The appellant was granted entitlement to service connection 
for residuals of a fracture of the mandible, evaluated as 0 
percent disabling, in a June 1958 rating decision.

A statement from the appellant's private physicians, Dr. Juan 
C. Gonzalez and Dr. Hector G. Colon, dated in November 1990, 
indicated that the appellant was seen for an imperfect bridge 
on the right side, # 29 root part, and the bridge was changed 
in February 1989.

A December 1990 statement from the appellant's private 
physician, Maria M. Rodriguez, D.M.D., M.S., indicated that 
the appellant was evaluated in January 1989 due to discomfort 
with the bite of tooth #28.  The diagnosis was of necrosis 
#28 with associated periapical lesion.  Endodontia was 
performed on the tooth, which was filled in February 1989.  
The appellant had continuing discomfort and endodontal 
surgery was performed (retrograde amalgam) in November 1990.

The appellant testified at a December 1991 hearing on appeal 
for reimbursement of dental expenses, that he sought 
treatment for complications from a bridge that was fitted 
after his jaw was fractured during service.  

The Board granted the appellant entitlement to payment for 
unauthorized private dental expenses incurred from January 
1989 to July 1989, based on dental trauma during service, in 
a December 1994 decision.  

A health insurance claim form from the appellant's private 
physician, Dr. Angel M. Otero, dated in June 1994, was 
submitted, which indicated that he received dental treatment 
from June 1994 to August 1994.  

A VA dental examination was conducted in February 1996.  The 
appellant reported that he had frequent pain on the right 
side of his mandible upon opening and closing his jaw.  The 
examiner observed that he was partially edentulous with the 
following teeth missing: numbers 2, 6, 7, 8, 12, 14, 16, 17, 
18, 19, 28, 29, 30, and 31.  He was wearing removable partial 
dentures that were replacing his missing teeth.  He could 
open his mandible up to 42 mm (measured from the incisal edge 
of his maxillary to the incisal edge of the mandibular 
anterior teeth).  There was radiographic evidence of root 
canal treatment and apical bone surgery on tooth #29.  The 
examiner noted that the painful symptoms in his jaw 
interfered with his masticatory function.  Ancillary problems 
were a result of his dental condition, in that the appellant 
may not enjoy his meals because of fear of eliciting pain 
while chewing food.  Panoramic radiograph showed evidence of 
scar bone tissue on the right side of the mandible at the 
area of tooth # 27.  Diagnoses included residual mandibular 
bone fracture and post traumatic neuralgia on the right side 
of the mandible.  

VARO granted the appellant entitlement to an increased rating 
for his residuals of a mandible fracture from 0 to 10 percent 
in a March 1996 rating decision.

At his October 1997 hearing on appeal, the appellant 
testified regarding his increased rating claim for his 
"dental condition."  He claimed that his removable bridge 
caused him pain when he ate.  He also reported "terrible" 
pain in his entire jaw when he hit it against something and 
it became "disengaged."  He claimed that his jaw would 
become "dislocated" for 2 or 3 minutes, and as soon as it 
was back in place, the pain went away.

A VA dental and oral examination was conducted in November 
1997.  The appellant reported frequent pain on the right 
temporal mandibular joint that radiates to his right ear, as 
the result of trauma to his jaw 40 years earlier.  The 
examiner observed minimal functional impairment due to 
missing teeth.  Missing teeth included numbers: 2, 6, 7, 8, 
11, 13, 14, 16, 17, 18, 19, 20, 28, 29, 30 and 31.  The 
appellant was wearing a serviceable maxillary removal 
prosthesis to replace maxillary missing teeth.  The appellant 
could open his jaw from 0 to 40 mm in incisors which was 
reported to be adequate.  He had moderate loss of alveolar 
bone in the maxillary of missing teeth #6, 7, and 8.  
Prosthesis was replacing his missing teeth as well as the 
bone defect.  Panoramic radiograph taken showed evidence of 
horizontal alveolar bone resorption which was moderate.  The 
right condylar head was flattened when compared to the left 
condyle.  The diagnosis was of right temporal mandibular 
joint dysfunction.  

Under the current Schedule, limitation of motion of 
temporomandibular articulation is rated based on inter- 
incisal range of the following: 10 percent for 31 to 40 mm; 
20 percent for 21 to 30 mm; 30 percent for 11 to 20 mm; and 
40 percent for 0 to 10 mm.  Range of lateral excursion 
warrants a 10 percent evaluation if limited to 0 to 4 mm.  38 
C.F.R. § 4.150, Diagnostic Code 9905 (1999).

This disability could also be rated under 38 C.F.R. § 4.150 
Diagnostic Code 9904 for malunion of the mandible.  This code 
provides that malunion of the mandible is evaluated on the 
basis of the resulting degree of impairment of motion and the 
relative loss of masticatory function.  A 10 percent rating 
is warranted for moderate displacement, and a 20 percent 
rating is warranted when the displacement is severe.

Taking into account the medical evidence set out above, the 
Board notes that the objective medical evidence shows no 
demonstrable displacement due to the mandibular fracture.  
However, there is right temporomandibular dysfunction with 0 
to 40 mm of jaw opening.  In addition, the appellant has 
described frequent pain on the right side of the jaw upon 
opening and closing which an examiner has opined interfered 
with masticatory function.  Given these objective findings 
and the appellant's complaints of pain on motion, the Board 
finds that a 10 percent evaluation is warranted under 
Diagnostic Codes 9905 and an additional 10 percent under 
38 C.F.R. § 4.40 (1999) for functional loss due to pain.  
Accordingly, the disability is 20 percent disabling.  DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995). 


Again, application of the extraschedular provision is not 
warranted.  38 C.F.R. § 3.321(b) (1999).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under the above-
cited regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).


ORDER

An increased rating for service-connected hypertensive and 
arteriosclerotic heart disease, with unstable angina and a 
history of old myocardial infarction is denied.

An increased rating for service-connected residuals of a 
fracture of the mandible to 20 percent is granted, consistent 
with the criteria applicable to the payment of monetary 
awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


